Examiner’s Reasons for Allowance
The prior art of record dos not disclose a stacking system of bricks, the bricks having upper side and lower side grooves along the length of the bricks, the grooves of top and bottom sides correspond with each other, an anchoring brick with a tie recess extending from the rear to beyond the groove, and an anchoring clamping element attachable to the wall tie so as to be clamped in adjacent grooves of top and bottom stacked bricks and each recess is on the top face or bottom face in a depth direction perpendicular to the top or bottom face and delimited by a bottom and the recess, in a length direction, is such that the wall tie may be positioned in a plurality of ways other than a position between side faces of adjacent bricks.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633